Citation Nr: 1456289	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-30 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to a compensable initial disability evaluation for service-connected left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at a hearing via videoconference before the undersigned Veterans Law Judge in May 2013.  The transcript of the hearing has been associated with the Virtual VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that the Veteran's claim requires additional development.

The Veteran was denied service connection for right ear hearing loss because the hearing loss did not meet the threshold provided in 38 C.F.R. § 3.385 (which requires a certain level of severity of hearing loss before service connection may be granted).  His left ear hearing loss met the threshold for hearing loss severity under 38 C.F.R. § 3.385, but fell below the threshold for a compensable disability rating.  During the May 2013 hearing, the Veteran's representative specifically stated that the Veteran's hearing loss had increased in severity in both ears since the most recent VA Compensation and Pension examination in July 2012.  When a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

In order to properly evaluate the claim, to include consideration of whether staged ratings are warranted, another examination should be conducted.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an audiological examination.  The claims file must be made available to the examiner and all appropriate tests should be performed.

The examiner should address the following:

a.  Fully describe the functional effects of the Veteran's left ear hearing loss disability.

b.  Does the Veteran have a right ear hearing loss disability per the standards in 38 C.F.R. § 3.385?

c.  If the Veteran has a right ear hearing loss disability, is it at least as likely as not (i.e. probability of 50 percent or greater) causally related to service?

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought by this appeal is not granted, then provide the Veteran and his representative with a supplemental statement of the case and afford him a reasonable period to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




